OWEN, Chief Judge.
Appellant contends that the plea of guilty, upon which the judgment and sentence are predicated, was not entered in conformity with the requirements of federal constitutional law and state procedural law. Our examination of the record satisfies us that the inquiry made of the defendant at *377the time of accepting the plea failed to elicit a sufficient basis upon which the court could make the determination that the plea was voluntarily made free from any threat, intimidation, coercion, promise or inducement of any kind, and with a full understanding of the significance of the plea as required by Rule 3.170(j), RCr.P, 33 F.S.A. Accordingly, we respectfully vacate the judgment and sentence and remand this cause to the trial court with directions to set aside the plea of guilty and allow the entry of a new plea.
Reversed and remanded.
WALDEN, J., and RUDNICK, VAUGHN, J., Associate Judge, concur.